Citation Nr: 1821948	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-39 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES


1. Entitlement to service connection for a back disability, claimed as a back injury.

2. Entitlement to service connection for a right lower extremity disability, claimed as a right leg injury.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1965 to September 1967.  These matters before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO). 

In December 2016, a videoconference hearing was held with the Veteran as a witness.  A transcript of the hearing has been associated with the claims file.

The Veteran originally claimed service connection for a right leg injury.  After reviewing the Veteran's treatment records and VA examinations, there does not appear to be a diagnosis affecting the Veteran's right knee or his right leg, but there is a diagnosis affecting the Veteran's right hip, specifically osteoarthritis.  Therefore, the Board has recharacterized his claim as a right lower extremity condition to encompass the diagnosis shown by the record.  Clemons v. Shinseki, 23 Vet App. 1, 5 (2009) (finding that the scope of a claim includes any disorder that my reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of the record).


FINDINGS OF FACT

1. The Veteran (1) has a current diagnosis of a compression deformity on the L3 vertebrae of his spine and arthritis of the lower spine, (2) has provided competent and credible reports that his back injury began after he fell off of a Quonset hut during his time in service, and (3) has provided competent and credible reports that his back pain that began in service have continued to the present. 

2. The Veteran (1) has a current diagnosis affecting the right lower extremity, specifically osteoarthritis, (2) has provided competent and credible reports that his symptoms began after he fell off of a Quonset hut during his time in service (he was treated in service for a right leg injury), and (3) has provided competent and credible reports that his right leg symptoms that began in service have continued to the present.


CONCLUSIONS OF LAW

1. The criteria for service connection for back disability, claimed as a back injury, have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. The criteria for service connection for right lower extremity disability, claimed as a right leg injury, have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).



ORDER

Sevice connection for a back disability is granted.

Sevice connection for a right lower extremity disability is granted.




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


